Citation Nr: 0913262	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-36 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for a chronic skin 
disorder to include a rash and sores.  

3.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression and memory loss.  

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's L4-5 and L5-S1 degenerative 
changes with disc space narrowing and osteophyte formation.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from August 1972 to August 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Lincoln, Nebraska, Regional Office which, in pertinent part, 
denied service connection for a chronic back disorder, 
chronic bilateral hearing loss disability, a chronic skin 
disorder to include a rash and sores, and a chronic acquired 
psychiatric disorder to include depression and memory loss.  
In October 2007, the Lincoln, Nebraska, Regional Office 
granted service connection for L4-5 and L5-S1 degenerative 
changes with disc space narrowing and osteophyte formation; 
assigned a noncompensable evaluation for that disability; and 
effectuated the award as of October 16, 2006.  

In November 2007, the Veteran informed the Department of 
Veterans Affairs (VA) that he had moved to Minnesota.  The VA 
subsequently transferred the Veteran's claims file to the St. 
Paul, Minnesota, Regional Office (RO).  In February 2008, the 
RO increased the evaluation for the Veteran's lumbosacral 
spine disability from noncompensable to 10 percent disabling 
and effectuated the award as of October 16, 2006.  

The Board observes that the Veteran has appealed from the 
initial evaluation assigned for his service-connected 
lumbosacral spine disability.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as entitlement to an initial 
disability evaluation in excess of 10 percent for the 
Veteran's L4-5 and L5-S1 degenerative changes with disc space 
narrowing and osteophyte formation.  The Veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities are the same regardless of how the issue is 
styled.  

The issues of service connection for both a chronic skin 
disorder to include a rash and sores and a chronic acquired 
psychiatric disorder to include depression and memory loss 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The VA will notify the Veteran if 
further action is required on his part.  


FINDINGS OF FACT

1.  Chronic bilateral hearing loss disability for VA purposes 
was not shown during active service or for many years 
thereafter.  The Veteran's chronic bilateral sensorineural 
hearing loss disability has not been objectively shown to 
have originated during active service.  

2.  The Veteran's lumbosacral spine disability has been 
objectively shown to be manifested by no more than 
degenerative disc disease; degenerative joint disease; 
chronic low back pain with occasional radiation into the left 
lower extremity; functional limitation of motion of the 
lumbar spine of flexion to 50 degrees, extension to 20 
degrees, bilateral lateral flexion to 20 degrees, and 
bilateral rotation to 20 degrees due to pain; mild lower 
lumbar spine muscle atrophy; normal lower extremity muscle 
strength and sensation; and no periods of incapacitation.  


CONCLUSIONS OF LAW

1.  Chronic bilateral hearing loss disability was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.326(a), 3.385 (2008).  

2.  The criteria for an initial 20 percent evaluation for the 
Veteran's L4-5 and L5-S1 degenerative changes with disc space 
narrowing and osteophyte formation have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5242, 5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's claim for service connection for 
chronic bilateral hearing loss disability and the evaluation 
for his lumbosacral spine disability, the Board observes that 
the VA issued VCAA notices to the Veteran in December 2006 
and May 2008 which informed him of the evidence generally 
needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and effective 
date for an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claims.  The December 2006 VCAA notice was 
issued prior to the April 2007 rating decision from which the 
instant appeal arises.  

The Board has considered the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which 
addresses the VA's duty to provide specific notice in 
adjudicating claims for increased evaluations.  The instant 
appeal involves the initial evaluation of the Veteran's 
lumbosacral spine disability.  As the VA's notice obligation 
was satisfied when the RO granted the Veteran's claim for 
service connection, the Court's holding in Vazquez-Flores 
does not govern the instant appeal.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  There remains no 
issue as to the substantial completeness of the Veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Veteran's service treatment records make no reference to 
chronic bilateral hearing loss disability for VA purposes.  A 
February 18, 1992, treatment entry notes that the Veteran 
complained of reduced hearing acuity.  Treating military 
audiology personnel reported that the Veteran exhibited 
"normal hearing [bilateral]."  

An August 2005 VA treatment record states that the Veteran 
complained of decreased hearing acuity.  The Veteran's ears 
were cleaned of impacted cerumen.  

In his October 2006 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the Veteran advanced that he 
experienced chronic hearing loss since active service.  

At an April 2007 VA examination for compensation purposes, 
the Veteran complained of chronic hearing loss.  He presented 
a history of inservice noise exposure including that 
associated with military flight lines, jet engines, tool 
issue centers, and keypunch teletype computers.  On 
audiological evaluation, the Veteran exhibited pure tone 
thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
45
50
LEFT
5
10
25
45
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 in the left ear.  The 
Veteran was diagnosed with bilateral sensorineural hearing 
loss disability.  The examiner opined that:

Since the Veteran had normal hearing on 
2-18-92, i[t] is not likely that his 
current hearing loss is related to his 
military noise exposure.  

Exposure to either impulse sounds or 
continuous exposure can caused a 
temporary threshold shift.  This 
disappears in 16 to 48 hours after 
exposure to loud noise.  Impulse sounds 
may also damage the structure of the 
inner ear resulting in an immediate 
hearing loss.  Continuous exposure to 
loud noise can also damage the structure 
of the hair cells resulting in hearing 
loss.  If the hearing does not recover 
completely from a temporary threshold 
shift, a permanent hearing loss exists.  
Since the damage is done when exposed to 
noise, a normal audiogram subsequent to 
the noise exposure would verify that the 
hearing had recovered without permanent 
loss.  Rationale[:] clinical expertise as 
a licensed Audiologist.  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  
Chronic hearing loss disability for VA purposes was not 
manifested during active service or for many years 
thereafter.  The Veteran's current chronic bilateral 
sensorineural hearing loss disability has not been shown to 
have originated during active service or as the result of his 
inservice noise exposure.  Indeed, the examiner at the April 
2007 VA examination for compensation purposes expressly 
negated such an etiological relationship.  

The Veteran advances that his chronic bilateral hearing loss 
disability was precipitated by his inservice noise exposure 
which included military flight line and jet engine noise.  
The Veteran is competent to state that he was exposed to 
inservice noise.  However, based upon the record and analysis 
herein, the Board concludes that the Veteran's chronic 
bilateral sensorineural hearing loss disability is not 
related to active service.  The Veteran's claim is supported 
solely by his own written statements.  Such evidence is 
insufficient to establish an etiological relationship between 
the Veteran's current bilateral sensorineural hearing loss 
disability and either his inservice noise exposure or active 
service in general.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, the Board concludes that a 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for chronic bilateral 
hearing loss disability.  


III.  Lumbosacral Spine Disability

A.  Historical Review

The Veteran's service treatment records indicate that he was 
seen for low back complaints following a 1988 motor vehicle 
accident.  He was diagnosed with lumbar spine degenerative 
disc disease.  The report of a January 2007 VA examination 
for compensation purposes notes that the Veteran was 
diagnosed with advanced L4-5 and L5-S1 degenerative changes 
with disc space narrowing and osteophyte formation.  In 
October 2007, the VA granted service connection for L4-5 and 
L5-S1 degenerative changes with disc space narrowing and 
osteophyte formation; assigned a noncompensable evaluation 
for that disability; and effectuated the award as of October 
16, 2006.  In February 2008, the RO increased the evaluation 
for the Veteran's lumbosacral spine disability from 
noncompensable to 10 percent disabling and effectuated the 
award as of October 16, 2006.  


B.  Evaluation

Disability evaluations are determined by comparing the 
Veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  Degenerative arthritis of the spine is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5242 (2008).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25 (2008).  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).  

The General Rating Formula for Diseases and Injuries of the 
Spine directs that a 10 percent evaluation is warranted where 
there is either forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation requires either 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation requires forward flexion of the cervical 
spine of 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for either unfavorable ankylosis of the entire 
cervical spine; forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation requires 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation requires incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
requires incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
evaluated separately under the appropriate diagnostic code.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the rating schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2008).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).  

At the January 2007 VA examination for compensation purposes, 
the Veteran complained of chronic low back pain which was 
exacerbated by walking.  On examination of the thoracolumbar 
spine, the Veteran exhibited a range of motion of flexion to 
90 degrees, extension to 30 degrees, lateral flexion to 30 
degrees, bilaterally, and rotation to 30 degrees, 
bilaterally; normal muscle strength; and no sensory 
abnormalities.  Contemporaneous X-ray studies of lumbosacral 
spine revealed findings consistent with advanced degenerative 
changes including disc space narrowing and osteophyte 
formation.  The Veteran was diagnosed with advanced L4-5 and 
L5-S1 degenerative changes with disc space narrowing and 
osteophyte formation.  

At a January 2008 VA examination for compensation purposes, 
the Veteran complained of chronic low back pain with 
occasional radiation down the left leg.  He stated that his 
low back pain was exacerbated by bending, lifting, and 
prolonged periods of sitting and standing.  The Veteran 
denied any periods of incapacitation due to his lumbosacral 
spine disability during the preceding year.  On examination 
of the lumbosacral spine, the Veteran exhibited a range of 
motion for flexion to 70 degrees with pain at 50 degrees, 
extension to 20 degrees, lateral flexion to 20 degrees, 
bilaterally, and rotation to 20 degrees, bilaterally; mild 
lumbosacral spine region muscle atrophy, and no sensory 
abnormalities.  Contemporaneous X-ray studies of the 
lumbosacral spine revealed findings consistent with advanced 
lower lumbar spine degenerative changes.  An impression of 
advanced lumbosacral spine degenerative joint disease with 
loss of range of motion and evidence of pain on use.  

The Veteran's lumbosacral spine disability has been 
objectively shown to be manifested by no more than 
degenerative disc disease; degenerative joint disease; 
chronic low back pain with occasional radiation into the left 
lower extremity; functional limitation of motion of the 
lumbar spine of flexion to 50 degrees, extension to 20 
degrees, bilateral lateral flexion to 20 degrees, and 
bilateral rotation to 20 degrees due to pain; mild lower 
lumbar spine muscle atrophy; normal lower extremity muscle 
strength and sensation; and no periods of incapacitation.  
Such findings merit assignment of a least a 20 percent 
evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5242, 5243 (2008).  In the absence of 
objective evidence of either limitation of forward flexion of 
the thoracolumbar spine to 30 degrees or less; favorable 
ankylosis of the entire thoracolumbar spine; or 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months, the Board concludes that an initial 20 percent 
evaluation and no higher is warranted for the Veteran's L4-5 
and L5-S1 degenerative changes with disc space narrowing and 
osteophyte formation at any time during the pendency of this 
appeal and staged ratings are therefore not for application.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The objective clinical findings fall directly within the 
criteria for a 20 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Codes 5003, 5242, 5243 (2008).  Given that 
fact, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2008).  


ORDER

Service connection for chronic bilateral hearing loss 
disability is denied.  

An initial 20 percent evaluation is granted for the Veteran's 
L4-5 and L5-S1 degenerative changes with disc space narrowing 
and osteophyte formation is granted subject to the law and 
regulations governing the award of monetary benefits.  


REMAND

The Veteran asserts that service connection is warranted for 
a chronic skin disorder to include a rash and sores and a 
chronic acquired psychiatric disorder to include depression 
and memory loss as the claimed disabilities initially arose 
during active service.  In reviewing the Veteran's service 
treatment records, the Board observes that the Veteran was 
seen on numerous occasions for both skin and psychiatric 
complaints.  The report of the Veteran's August 1972 physical 
examination for service entrance reflects that he neither 
complained of nor was found to exhibit either a chronic skin 
disability or a chronic acquired psychiatric disorder.  
Treatment entries dated in September 1972, November 1972, 
November 1975, January 1976, December 1976, October 1977, 
December 1977, October 1978, March 1979, April 1979, August 
1981, April 1990, April 1991, and July 1992 note treatment 
for severe calluses, enucleated calluses, and plantar warts 
of the feet.  A July 1973 treatment record states that the 
Veteran complained of a skin rash and was diagnosed with 
mycosis of the genital area.  A July 1975 treatment record 
notes that the Veteran had a sore on his lip.  He was 
diagnosed with impetigo.  An April 1977 treatment record 
relates that the Veteran complained of a rash on his abdomen 
and arms.  Impressions of xerosis and nummular dermatitis 
were advanced.  A November 1986 treatment record indicates 
that the Veteran complained of dryness of the hands and 
eruptions on the shoulders.  An assessment of hand eczema 
with nummular eczema of the shoulders was advanced.  An April 
1984 psychological evaluation from J. C. G., Ph.D., and Air 
Force clinical documentation dated in July 1986 and between 
November 1989 and October 1990 report that the Veteran was 
seen for complaints of depression, anxiety, stress, and 
tension.  

The report of a March 2007 VA examination for compensation 
purposes conveys that:

It is not likely that the Veteran's 
eczema is related to active duty.  He was 
treated one time in service for warts.  
There is no evidence the Veteran's 
current skin condition began on active 
duty.  

It is apparent that the VA examiner either failed to review 
the Veteran's service treatment records or otherwise did not 
note his significant inservice dermatological treatment 
including that for eczema.  The VA's duty to assist includes, 
in appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and 
fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The report of the April 2007 VA examination for compensation 
purposes notes that the Veteran began receiving psychiatric 
treatment including medication for chronic depression in 
approximately 2001.  Clinical documentation of the cited 
treatment is not of record.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the Veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008) are fully met.  

2.  Then contact the Veteran and request 
that he provide information as to all 
post-service treatment of his chronic 
skin and chronic acquired psychiatric 
disabilities including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran for incorporation into the 
record.  

3.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his claimed chronic skin and 
chronic acquired psychiatric 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should advance 
an opinion as to the following questions:  

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
skin disorder had its onset during 
active service; is etiologically 
related to the Veteran's inservice 
skin disabilities; or otherwise 
originated during or is in any other 
way causally related to active 
service.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
acquired psychiatric disorder had 
its onset during active service; is 
etiologically related to his 
inservice psychiatric complaints; is 
in any other way causally related to 
active service; or existed prior to 
active service and increased in 
severity beyond its natural 
progression during such service.  

Send the claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

4.  Then readjudicate the Veteran's 
entitlement to service connection for 
both a chronic skin disorder to include a 
rash and sores and a chronic acquired 
psychiatric disorder to include 
depression and memory loss.  If the 
benefits sought on appeal remain denied, 
the Veteran should be issued a SSOC which 
addresses all relevant actions taken on 
the Veteran's claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


